No.    91-195

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1991



SAMUEL J. GRENZ,
          Plaintiff and Appellant,
    V.
                                                       SEP 18 19%
JEANETTE STANGL and
VOCATIONAL RESOURCES, INC.,                            Lk 5 9 L d
                                                  ,T,.ERK OF SUPREME COUR-1
                                                       ‘3 8 ATE OF MONTANA
          Defendants and Respondents.



APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Robert S. Keller, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Samuel 3. Grenz, Pro Se, Whitefish, Montana
          For Respondents:
               Todd A. Hammer, Warden, Christiansen,
               Johnson & Berg, Kalispell, Montana


                                   Submitted on Briefs:     June 6, 1991
                                              Decided:       September 18, 1991
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
       Samuel J. Grenz, pro se, appeals from a grant of summary
judgment against him in the District Court for the Eleventh
Judicial District, Flathead County.           We affirm.
       The issue before us is whether the District Court erred in
granting summary judgment.
      The present appeal before this court is one of many brought by
appellant arising out of an industrial accident he suffered on
August 22, 1984.      The factual and procedural backgrounds to this
controversy have been set out in some detail by this Court on a
number of occasions, most recently in Grenz v. Medical Management
Northwest, et al., pending Supreme Court Cause No. 91-100. (MMN)
The present appeal and the companion case of                  were submitted to
this Court at the same time and were considered together due to the
similarity of issues.
       Appellant was injured while at work.              At the time of the
injury    appellant's       employer    was    enrolled        under    Workers'
Compensation Plan 11. The insurer assumed liability and began to
pay    compensation     and   medical      benefits      to    the     appellant.
Approximately four years after the appellant's injury, the insurer,
by way of its attorney, arranged for appellant to undergo a series
of examinations for the purpose of determining the extent of his
disability     and    the     feasibility      of   future       employment.
Participating in this multi-specialty panel examination of the
appellant were       four doctors procured          by   Medical       Management

                                       2
Northwest, Inc., and Jeanette Stangl, a vocational consultant
employed by Vocational Resources, Inc. (VRI). Subsequent to this
examination, the insurer temporarily reduced appellant's benefits.
After mediation of appellant's claim, his prior level of benefits
was retroactively reinstated.
      As a result of the appellant's unhappiness with the conduct
of the panel members, he brought suit against Medical Management
Northwest, Inc., and all the doctors involved, alleging conspiracy,
fraud, bad faith, and professional negligence.         For reasons that
are not clear, the appellant brought a separate suit against the
vocational consultant and her employer, again alleging conspiracy,
fraud, bad faith, and professional negligence.         In the companion
case, the District Court granted summary judgment for the doctors
and MMN.   We have affirmed the District Court in that case.
      In   the    present   case,   the   District   Court   granted   the
respondents' motions for summary judgment on all the claims.            In
so doing, the District Court relied on the same rationale used in
the   @case.
       Q   I       We agree that the respondents in the present case
are similarly situated in regard to the appellants allegations, as
were the doctors in the companion case, and we therefore, will only
briefly repeat our discussion in      m.
      Appellant    failed to bring        forward any evidence    at all
concerning either fraud or conspiracy.          Likewise, his bad faith
claim fails in the absence of specific statutory authorization or



                                     3
a contract involving a special relationship between the parties.
Appellant did not offer any evidence of negligence.
     The District Court was correct in finding that no genuine
issues of material fact existed and that respondents were entitled
to judgment as a matter of law.
     Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We concur:           A


     6 ,f&p
      hief Justice




                                  4
                                            September 18, 1991

                            CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Samuel J. Grenz
104 Colorado Ave.
Whitefish, MT 59937


Todd A. Hammer
Warden, Christiansen, Johnson & Berg
P.O. Box 3038
Kalispell, MT 59903-3038

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA